Title: 20th.
From: Adams, John Quincy
To: 


       The weather was extremely warm: I had a long contest with Johnson, in the barber’s shop. We finally agreed to drop the subject: for we were perswaded that we should each retain his own sentiments let the dispute be ever so long. Williams, Mason, and Cranch were at my chamber till commons’ time: in the afternoon I pack’d up some of my things. As Mr. Read had desired, that those of the Class who should still be here, might stop in the chapel after prayers this evening, we determined to wait and hear his address. He had committed it to memory: it was friendly, and contained some very good advice. Soon after we came out; Cranch and I set off for Braintree, where we arrived at about 10 o’clock.
       It is not without many melancholy reflections that I bid a last adieu to the walls of Harvard! The scenes through which I have past since my entrance at the university have been for the most part agreeable, I have formed an intimacy, with a number of amiable and respectable characters of my own age, and with dispositions corresponding to my own. I have never once regretted, but have frequently rejoyced that I left Europe, to come and pass a twelve-month here. It has been productive of very good effects; particularly, in reducing my opinion of myself, of my acquirements, and of my future prospects, nearer to the level of truth and reality. I hope, that in two or three years more, I shall have taken down, without any violence, all the elegant castles which my imagination had built in the air, over my head, and which for want of a foundation, were liable, to be overset, and crush the builder, if any accident had happened. And I believe that even now, (making allowance, for a little vanity, which has frequently been flattered,) I do not exaggerate my prospects, more than other young people of my age, and circumstances, do.
      